Citation Nr: 0606790	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-06 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and, if so, 
whether the reopened claim should be granted.

2.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral flat feet.

3.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
low back pain.

4.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
a bilateral knee disorder.

5.	Entitlement to service connection for a heart disorder.

6.	Entitlement to service connection for a disorder of the 
eyes.

7.	Entitlement to service connection for a psychiatric 
disorder identified as anxiety with schizophrenia and 
bipolar disorder.

8.	Entitlement to service connection for hypertension.

9.	Entitlement to service connection for irritable bowel 
syndrome (IBS). 


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to September 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran was scheduled for a hearing at the RO, before a 
Veterans Law Judge, in September 2005.  However, in a 
September 2005 written statement, his representative 
cancelled the hearing and indicated that the veteran did not 
request that the hearing be rescheduled.  As such, the Board 
believes all due process requirements were met with regard to 
his hearing request.

In the March 2003 rating action on appeal, the RO, in 
pertinent part, denied a claim for service connection for a 
left shoulder disorder.  In his August 2003 notice of 
disagreement (NOD), the veteran said he disagreed with the 
denial of service connection for the left shoulder disorder.  
However, he then said "I am claiming my right shoulder not 
the left please consider compensation for my [service-
connected] right shoulder".  As such, the Board construes 
the veteran's statement as a withdrawal of his claim for 
service connection for a left shoulder disorder.

Furthermore, in the October 2004 decision on appeal, the RO 
denied the veteran's claims for service connection for 
hypercholesterolemia, hypertension, and IBS.  The veteran 
filed a timely NOD in April 2005 and a statement of the case 
(SOC) was issued in May 2005 as to these matters.  However, 
the June 2005 substantive appeal statement received from the 
veteran's representative only addressed the claims regarding 
IBS and hypertension, and did not address the matter of 
service connection for hypercholesterolemia.  Further, this 
is essentially a lab finding and not a disability.  As such, 
the Board will confine its consideration to the issues as set 
forth on the decision title page.

Finally, in a written statement submitted in January 2006, 
the veteran described injuries incurred in October 2003, 
while he was a patient at the VA medical facility in Hudson 
Valley, New York.  It is not entirely clear, however, by this 
statement, the veteran may seek to raise a claim for 
disability due to VA medical treatment under 38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2005).  If he desires to raise such 
a claim, he should do so with specificity at the RO.

The issues of entitlement to service connection for PTSD and 
a psychiatric disorder identified as anxiety with 
schizophrenia and bipolar disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	 A May 1988 rating decision denied the veteran's claims 
for service connection for foot, low back, knee, and 
stress disorders.  He was apparently notified of the 
RO's action and did not perfect an appeal as to the RO's 
determination.  A January 1994 rating decision declined 
to reopen the veteran's claim for service connection for 
PTSD.  He was notified of the RO's action.

2.	In a July 1998 rating decision, the RO denied service 
connection for PTSD, and declined to find that new and 
material evidence was submitted to reopen the veteran's 
claims for service connection for bilateral flat feet 
and low back pain.  The veteran was notified of the RO's 
action but did not appeal the decision.  This is the 
last final decision on any basis as to the feet.

3.	In an August 2000 rating decision, the RO declined to 
find that new and material evidence was submitted to 
reopen the claims for service connection for PTSD, low 
back pain, and a bilateral knee disorder.  The veteran 
was notified of the RO's action and did not appeal the 
determination.  This is the last final decision on these 
issues.

4.	The evidence added to the record since the RO's August 
2000 rating decision that denied the veteran's claim for 
service connection for PTSD is not cumulative and 
redundant, was not previously on file, and raises a 
reasonable possibility of substantiating the claim.

5.	The evidence added to the record since the RO's July 
1998 decision that declined to find that new and 
material evidence was submitted to reopen the claim for 
service connection for bilateral flat feet decision is 
cumulative and redundant and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for bilateral flat feet.

6.	The evidence added to the record since the RO's August 
2000 rating decision that declined to find that new and 
material evidence was submitted to reopen the claims for 
service connection for low back pain and a bilateral 
knee disorder is cumulative and redundant and does not 
raise a reasonable possibility of substantiating the 
claims for service connection for low back pain and a 
bilateral knee disorder.

7.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed heart disorder related to his period 
of active military service, nor was valvular heart 
disease diagnosed within one year of discharge.

8.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed eye disorder related to his period 
of active military service.

9.	 The objective and competent medical evidence of record 
preponderates against a finding that any currently 
diagnosed hypertension is related to the veteran's 
period of active military service, nor was hypertension 
diagnosed within one year of discharge.

10.	The objective and competent 
medical evidence of record preponderates against a 
finding that the veteran has IBS related to his period 
of active military service. 


CONCLUSIONS OF LAW

1.  Evidence received since the last final RO decision that 
denied the veteran's claim for service connection for PTSD is 
new and material, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. §§ 5100-5103A, 5106-7, 5108, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a) 
3.159 (2005).

2.  The last final rating decisions that denied entitlement 
to service connection for a foot disorder (now claimed as 
bilateral flat feet), low back pain, and a bilateral knee 
disorder is final, and new and material evidence has not been 
submitted to reopen the claims for service connection for 
bilateral flat feet, low back pain, and a bilateral knee 
disorder.  38 U.S.C.A. §§ 5100-5103A, 5106-7, 5108, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a) 3.159 
(2005).

3.  A heart disorder was not incurred during active military 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2005). 

4.  An eye disorder was not incurred during active military 
service.  38 U.S.C.A. §§ 1131, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

5.  Hypertension was not incurred during active military 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2005).

6.  Irritable bowel syndrome was not incurred during active 
military service.  38 U.S.C.A. §§ 1131, 1137, 5103-5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

In March 2002, February 2003, and May 2004, the RO provided 
the appellant with correspondence essentially outlining the 
duty-to-assist requirements of the VCAA.  The RO issued 
detailed January 2004 and May 2005 SOCs, and March and May 
2004 and August 2005 supplemental statements of the case 
(SSOCs), in which he and his representative was advised of 
all the pertinent laws and regulations, including those 
regarding service connection.

We, therefore, conclude that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claims, and that the SOCs and SSOCs issued by 
the RO clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the May 2005 SOC 
contained pertinent language from the new reasonable doubt 
and duty-to-assist regulations codified at 38 C.F.R. §§3.102 
and 3.159 (2005).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  All the above notice documents must be read 
in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.	New and Material Evidence

A.	PTSD

The RO, in a May 1988 determination, denied the veteran's 
claim for service connection for a stress disorder.  The RO 
found at that time that there was no evidence of a stress 
disorder.  The veteran, after notice, did not perfect an 
appeal as to the RO's decision, and it became final.

The evidence of record at the time of the RO's May 1988 
decision that denied entitlement to service connection for a 
stress disorder includes the veteran's service medical 
records (SMRs).  When examined for entry into service in July 
1980, a psychiatric abnormality was not noted and the veteran 
was found qualified for active service.

Clinical records indicate that the veteran was 
psychiatrically hospitalized from December 1986 to February 
1987.  According the narrative summary, he was evaluated to 
determine his ability to remain in active service.  The Axis 
I discharge diagnoses include major depression, single 
episode, and alcohol dependence, continuous, psychological 
factors affecting physical condition.  The veteran was 
transferred to Triple Army Medical Center.

March 1987 SMRs indicate that the veteran was hospitalized at 
Tripler Army Medical Center.  Discharge diagnoses include 
atypical depression versus major depression with marked 
somatic complaints, and alcohol abuse by history.

The veteran was transferred again and hospitalized from March 
to April 1987.  According to that hospital record, he gave a 
history of feeling depressed for nearly four years and was 
harassed by his command due to his physical condition 
preventing him from doing his assigned work.  He developed 
arthralgias and leg and back pain but worked without medical 
support.  His depression increased and he became physically 
ill.  He was hospitalized in Korea and then transferred to a 
military hospital in the Philippines for more than two months 
when an extensive work up was performed.  His depression 
continued and he was transferred to Tripler Army Medical 
Center for further evaluation.  It was noted that while there 
he did well.  The SMR indicates that the veteran was 
hospitalized until April 1987.  The discharge diagnoses 
included personality disorder, mixed, with dependent 
borderline and passive-aggressive features, and alcohol abuse 
in remission, by history.  It was recommended that the 
veteran return to full duty.  The examiner noted that the 
veteran was not mentally ill, had a long-stranding duly 
diagnosed character and behavior disorder that manifested 
itself primarily through somatic complaints, and did not 
require and would not benefit from psychiatric 
hospitalization.  It was noted that the veteran made a poor 
adjustment to the demands of military service and an 
administrative discharge was strongly recommended.

When examined for discharge in August 1987, a psychiatric 
abnormality was not noted on the examination report. 

In May 1993 the RO received the veteran's claim for service 
connection for PTSD.  The evidence added to the file since 
the May 1988 decision included VA medical records dated from 
October 1988 to May 1993.  The veteran did not respond to the 
RO's May 1993 letter requesting that he provide the specifics 
of his alleged stressful events in service.  

In an unappealed January 1994 decision, the RO declined to 
reopen the veteran's claim for service connection for PTSD, 
and noted that the veteran did not respond to the May 1993 
letter requesting information about his stressful events in 
service.  The veteran was notified of the RO's action and did 
not respond.

In May 1998, the RO received the veteran's request to reopen 
his claim for service connection for PTSD.  The additional 
evidence was not referable to PTSD or to the specifics of the 
veteran's alleged stressful events in service.

In July 1998, the RO denied service connection for PTSD on 
the basis that the medical evidence of record did not 
included a confirmed diagnosis of PTSD nor was there evidence 
of a stressful experience.  The veteran was notified of the 
RO's action and did not appeal.

In June 2000, the RO received the veteran's request to reopen 
his claim for service connection for PTSD.  The evidence 
added to the file since the July 1998 rating decision 
included VA examination reports dated in July 2000.

In an August 2000 rating decision, the RO determined that new 
and material evidence was not submitted to reopen the claim 
for service connection for PTSD.  The veteran was notified of 
the RO's action but did not appeal.  This is the last final 
decision on any basis.

The August 2000 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
August 2000 decision, which was the last final adjudication 
that disallowed the veteran's claim.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in July 2002, the regulations in effect since 
August 29, 2001 are for application.  Those new provisions 
provide that new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been received.

As noted, an application to reopen the veteran's current 
claim was received by the RO in March 2002.  Evidence added 
to the record includes private and VA medical records, dated 
from 1988 to 2005, copies of the veteran's service 
performance reports, and service medical records, some 
duplicative of those previously received, and the veteran's 
written statements in support of his claim. 

Added to the record are copies of the veteran's service 
records and performance reports dated from 1980 to 1987.  The 
performance records show that his main occupational specialty 
in service was inspection dock team member, from 1980 to 
1882, when he was assigned to the 3rd Equipment Maintenance 
Squadron (PACAF) at Clark Air Base in the Philippines.  His 
responsibilities involved look and fix phases of periodic, 
hourly, post flight, pre flight, and basic post fight 
inspections on F-4E/G aircraft.  He was a unit aircraft crew 
chief (in 1983), an assistant crew chief (from 1984 to 1986), 
and an F-4 dock chief-phase team member (from May 1986 to 
January 1987) when he was assigned to the 51st Equipment 
Maintenance Squadron (PACAF) at Osan, Air Base, in Korea.  
The report for the period from May 1986 to January 1987 
indicates that the veteran's duties involved performing as a 
member of the inspection team responsible for performing 
scheduled phase inspections on assigned F-4E aircraft.  Under 
the rater's comments it was noted that the veteran was very 
instrumental in the investigation of the crash of RF-4C 71-
0258 in October 1986 and the veteran's assistance was 
appreciated by the investigation team.

A May 1989 VA medical record includes diagnoses of severe 
marital problems, major depression and PTSD-Vietnam, 
moderate.

Added to the record is a private hospital discharge summary 
dated in November 1999 reflecting that the veteran was 
admitted for feeling tense, anxious, depressed, withdrawn, 
uncertain, and insecure.  The final diagnosis was major 
depression.

Private psychiatric hospital records indicate the veteran was 
hospitalized from March to April 2000 on an emergency basis.  
The Axis I diagnosis was adjustment disorder with anxious and 
depressed mood. 

VA hospitalized the veteran in May 2001.  A nursing admission 
note indicates he was admitted with a diagnosis of alcohol 
dependence and polysubstance abuse and was diagnosed as a 
schizophrenic in the past year. The discharge diagnoses were 
alcohol dependence, polysubstance abuse, and adjustment 
disorder with mixed emotional and psychotic features.

An August 2001 VA outpatient mental hygiene record includes a 
diagnosis of PTSD and a September 2001 record indicates that 
the veteran had PTSD symptoms due to three airplane crases in 
service, one of which he was involved in.  He said the 
September 2001 terrorist attack revived his memories.

The medical records added to the file include records 
indicating that the veteran was hospitalized by VA from March 
to May 2002.  The May 2002 discharge summary indicates that 
the veteran was admitted for treatment of symptoms associated 
with PTSD.  The discharge diagnoses include PTSD, bipolar 
disorder and poly substance abuse.  

In a May 2002 written statement, the veteran said his 
stressful events in service included plane crashes in the 
Philippines (in 1981 to 1982) and in Korea (from 1986 to 
1987), when he had direct involvement with hands-on 
experience with crash clean up.  He said he was assigned to 
the 51st Squadron and the 31st EMS and the FACAF in the Far 
East as a crew chief and worked on crash and recovery.  The 
veteran said that he was responsible for the plane and 
pilots, from take up to the time a jet would or could return 
home.  If a plane went down in the jungle, blew up, caught 
fire, and if the pilots were killed, he was directly 
involved.  He knew the scent of burned human flesh.  He 
reported that in 1982 at Clarke Air Base in the Philippines, 
a plane crashed and T.W. was killed.   

VA hospitalized the veteran from September to November 2003 
for treatment of symptoms associated with PTSD.  The 
discharge diagnoses included PTSD, bipolar disorder and 
polysubstance dependence in remission. 

In a December 2003 signed statement, the veteran said he was 
instrumental in the investigation of the crash RF-4C 71-0258 
in October 1986.  He said he was a team supervisor and had to 
pick up body part parts in the course of the investigation.  
The veteran said that from 1981 to 1987 he was involved in 
five airplane crashes, including from 1981 to 1982 in 
Philippines and from 1986 to 1987 in Korea.

A July 2004 VA medical record includes a psychiatric 
diagnosis of PTSD.

In March 2005, VA hospitalized the veteran for treatment of 
auditory hallucinations and homicidal ideation.  The record 
indicates the veteran was incarcerated for two weeks and was 
unable to take prescribed medications.  The discharge 
diagnoses at Axis I were adjustment disorder with mixed 
disturbance of emotions and conduct, PTSD, and a history of 
polysubstance abuse.

As indicated above, the veteran has asserted that he has 
PTSD, and that the disorder had its origin during his period 
of active service.  His SMRs reflect a diagnosis of 
personality disorder in April 1987, and more recent VA 
medical records include a diagnosis of PTSD, for which the 
veteran was hospitalized in 2002 and 2003.  He argues that 
his stressful events in service included involvement in 
aviation crash investigation and clean up that included his 
removing body parts, and he submitted a copy of a performance 
report for the period from May 1986 to January 1987 that 
refers to his participation in an October 1986 crash 
investigation.

The evidence received since the August 2000 RO decision 
consists of VA and private medical records, service records, 
and the veteran's written statements.  The more recent VA and 
private medical records, including in May 2002 and November 
2003, reflect a diagnosis of PTSD, and the veteran's May 2002 
and December 2003 statements described his alleged stressful 
events in service when he maintains he was involved in 
aviation crash investigation and clean up.  That evidence is 
new, and does bear directly on the question of whether the 
veteran has PTSD related to active military service.  In the 
Board's opinion, this evidence provides a more complete 
picture of the veteran's disability and its origin, and, thus 
does is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim.  As such, it is 
considered new and material and the claim is reopened.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  Here, as noted below in 
the Remand, the Board is requesting additional development 
with respect to the underlying claim of service connection 
for PTSD, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.

B.	Bilateral Flat Feet

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in active military 
service.  Service connection may also be granted for 
aggravation of a pre-existing disability.  See 38 C.F.R. § 
3.306 (2005).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2004); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  A precedent opinion of the VA 
General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue 
of General Counsel opinion 01-85 (March 5, 1985)), held in 
essence that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Moreover, congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service- 
connected.  Id.

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 (West 
2002); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); 38 C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2005).  If a pre- 
existing disorder is "noted" on entering service, in 
accordance with 38 U.S.C.A. § 1153 the veteran has the burden 
of showing an increase in disability during service.  If the 
veteran meets that burden and shows that an increase in 
disability occurred, the burden then shifts to the government 
to show that any increase was due to the natural progress of 
the disease.  Wagner, 370 F.3d at 1096.

The veteran's service medical records indicate that when 
examined on entry into active service in May 1980, his feet 
were normal and he was found qualified for active service.  

A December 1985 narrative summary indicates that the veteran 
was hospitalized with a three year history of multiple pains 
in his feet, back, knees, shoulders and legs.  He currently 
complained of continued and increased foot pain that worsened 
with weight bearing.  Past treatment with leather supports 
was not helpful.  Prior medical evaluations and treatment for 
similar complaints revealed no definitive diagnosis.  Current 
examination revealed that the veteran's lower extremities 
were within normal limits, but showed severe forefoot varus, 
showing maximum pronation in gait with medial roll-off.  The 
diagnosis was severe pes planus, bilateral.  

December 1985 and January 1986 physical profile records 
indicate severe pes planus and that the veteran was assigned 
to duty with restrictions.

An April 1986 medical examination report includes a diagnosis 
of bilateral pes planus.

An August 1986 podiatry consultation report reflects the 
veteran's complaints of bilateral foot pain and athletes foot 
infection between his toes.  The assessment was pes planus 
and tinea pedis.  X-rays of the feet were within normal 
limits.

A September 1986 orthopedic consultation report indicates 
that the medical specialist was asked to evaluate the 
veteran's bilateral mild pes planus and chronic mechanical 
low back pain.  The veteran gave a four year history of 
medial arch pain, the left foot greater than the right foot.  
He complained of occasional foot numbness with anterior shin 
pain.  Shoe inserts were not helpful.  

A December 1986 to February 1987 hospital record indicates 
that the veteran gave a four year history of back pain.  It 
was noted that the system review was diffusely positive.  
Orthopedic examination revealed only flexible flat feet.

When hospitalized from March to April 1987, the SMR reveals 
that physical examination was essentially normal.  While 
hospitalized, an orthopedic evaluation found significant 
focal findings, but none referable to the veteran's feet.  At 
discharge it was noted that the veteran was extensively 
evaluated and in all major organ systems was found to have no 
significant pathology.

When examined for discharge in August 1987, a foot 
abnormality was not noted. 

The RO denied service connection for a foot disorder in May 
1988 because the evidence indicated that the veteran was 
diagnosed with flexible flat feet while hospitalized 
(apparently a reference to the December 1986 to February 1987 
SMR), that the RO characterized as a congenital disorder.

In May 1998, the RO received the veteran's request to reopen 
his claim for service connection for a bilateral foot 
disorder.  The evidence received following the May 1988 
decision includes VA medical records, dated from February 
1989 to May 1998.  A February 1989 record indicates the 
veteran was referred to the VA outpatient foot clinic for 
complaints of foot pain.  The provisional diagnosis was 
plantar disease.  

In July 1998, the RO declined to find that new and material 
evidence was submitted to reopen the previously denied claim.  
The RO determined that the veteran had congenital flat feet 
in service and the evidence added to the file did not present 
a reasonable possibility of a new outcome.  The veteran was 
notified of the RO's action and did not appeal.

The July 1998 RO rating decision was final based upon the 
evidence then of record.  See Manio, Evans, Hodge, supra; see 
also 38 C.F.R. § 3.156(a).

In March 2002 the RO received the veteran's request to reopen 
his claim for service connection for bilateral flat feet.  
The evidence associated with the file since the July 1998 
rating decision includes VA and non-VA medical records, dated 
from 1988 to 2005.

In an April 2004 written statement, the veteran said that 
jungle boots wore his feet out until they became flat and 
that he currently had special shoes.  He did not believe he 
could have entered service with flat feet.

None of the medical evidence added to the record relates any 
problem with the feet to the veteran's military service, or 
indicates that the underlying severity of the disorder 
underwent an increase in service.  The evidence of record in 
May 1988 showed that the veteran had flat feet, and the RO 
determined that the congenital disorder had not been 
aggravated during service.  Moreover, there is no current 
medical evidence of continuing treatment for flat feet or 
evidence of aggravation during service.  Thus, the evidence 
added to the record is cumulative and redundant of the 
evidence considered in the July 1998 decision and does not 
raise even a reasonable possibility of substantiating the 
claim.  See e.g. Cornele v. Brown, 6 Vet. App. 59, 62 (1993) 
(Medical evidence which merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence.  Because the evidence is not new, the Board need 
not consider whether it is material.  See Vargas Gonzalez, 12 
Vet. App 321, 327 (1999).  Furthermore, there is no evidence 
on file that the flat feet are other than congenital.  That 
is, there is no evidence submitted that the flat feet are due 
to trauma or are otherwise an acquired disorder.  The Board 
finds, therefore, that new and material evidence has not been 
received, and the claim of entitlement to service connection 
for bilateral flat feet is not reopened.

C.	Low Back Pain

When examined for entry into service in July 1980, the 
veteran's spine was normal and he was found qualified for 
active service.

The SMRs reflect the veteran's repeated complaints of low 
back pain, without a diagnosed low back disorder, and 
variously described as mechanical low back pain and myalgias.  
In October 1985 he was hospitalized for complaints of low 
back pain not considered due to an injury.  He continued to 
be seen in the clinic for complaints of chronic back pain.  
The September 1986 orthopedic consultation report reflects 
the veteran's mechanical low back pain.  A back disorder was 
not diagnosed at that time.

An October 1986 hospital record indicates that the veteran 
was hospitalized in Osan, Korea, for complaints of a four 
year history of back problems, and recurring headaches, with 
no readily apparent physiological cause.  The veteran 
complained of joint and back stiffness.  When initially seen 
in the mental health clinic in October 1986, the veteran 
reported having back problems for more than two years and 
said he received improper care at his last base.  He did not 
exercise at that time and was overweight, for which he 
received an Article 15 punishment.  On examination, the 
veteran had tenderness on Murphy test, bilaterally, and was 
unable to touch his toes without bending his knees.  He had 
no muscle spasms.  He was evaluated at the inpatient 
psychiatric service in the Philippines for complete mental 
health and physical evaluations. 

A November 1986 clinical record notes mechanical low back 
pain.

The December 1986 to February 1987 hospital record indicates 
the veteran gave a four year history of back pain.  It was 
noted that the system review was diffusely positive.  
Orthopedic examination revealed only flexible flat feet.

When hospitalized from March to April 1987, physical 
examination was essentially normal.  While hospitalized, an 
orthopedic evaluation found significant focal findings.  It 
was noted that the veteran had chronic low back strain.  X-
rays did not show evidence of degeneration.  The final 
diagnosis included chronic lumbosacral strain and it was 
recommended that the veteran return to full duty.  At 
discharge it was noted that the veteran was extensively 
evaluated and in all major organ systems was found to have no 
significant pathology.

When examined for discharge in August 1987, a spinal 
abnormality was not noted.  The report reflects that a 
medical evaluation board was performed in June 1987 and the 
veteran was returned to duty for low back pain.  A history of 
chronic low back pain was noted. 

In the May 1988 rating decision the RO denied service 
connection for a back disorder on the basis that the veteran 
had low back pain, with no disease found.  The veteran was 
notified of the RO's action and did not appeal.

In May 1998, the RO received the veteran's request to reopen 
his claim.  The evidence received subsequent to the May 1988 
decision included VA and non VA medical records, dated from 
1988 to 1998.  

A September 1995 VA neurology consultation report reflects 
the veteran's complaint of pain since 1983.  It was noted 
that a January 1995 lumbar computed tomography (CT) scan 
showed a central disk bulge at L3/4 and L4/5.  Results of a 
lumbar magnetic resonance image (MRI) taken in March 1995 
showed L4-5 disk bulge.  Lumbar spine x-rays taken in 
February 1990 were normal.  A back disorder was not 
diagnosed.

An April 1997 VA record indicates the veteran had a back 
injury three years earlier and complained of recurrent back 
pain.  A May 1997 VA progress note reflects the veteran's 
complaints of chronic back pain.

In the July 1998 rating decision, the RO declined to find 
that new and material evidence was submitted to reopen the 
veteran's claim for service connection for low back pain.  He 
was notified of the RO's action and did not appeal.

In June 2000, the RO received the veteran's request to reopen 
his claim.  The evidence associated with the claims file 
since the July 1998 rating decision included July 2000 VA 
examination reports that noted fibromyalgia, but were not 
otherwise referable to the veteran's claimed back disorder.  

In an August 2000 rating decision, the RO declined to find 
that new and material evidence was submitted to reopen the 
veteran's claim.  The veteran was notified of the RO's action 
and did not appeal.

The August 2000 RO rating decision was final based upon the 
evidence then of record.  See Manio, Evans, Hodge, supra; see 
also 38 C.F.R. § 3.156(a).

In March 2002, the RO received the veteran's current request 
to reopen his claim for service connection for low back pain.  
The evidence associated with the record since the August 2000 
rating decision includes VA and non VA medical records dated 
from 1988 to 2005.

A September 1995 VA medical record reflects the veteran's 
complaints of numerous musculoskeletal complaints that 
started in 1981 with a shoulder injury.  It was noted that 
his back pain developed in 1987.  The back pain radiated down 
both legs and increased with sneezing and coughing and was 
constant for the past 6 months.  The assessment included 
probable fibromyalgia.

Private orthopedic medical records dated in May 2000 indicate 
that x-rays of the veteran's lumbar spine showed mild 
degenerative changes.

A May 2001 VA medical record indicates that, when 
hospitalized, the veteran gave a history chronic pain 
syndrome due to back problems, fibromyalgia and carpal tunnel 
syndrome.

The VA and private treatment records reflecting diagnoses of 
mild degenerative changes are new, in that the evidence of 
record in August 2000 showed only fibromyalgia.  The evidence 
is not material, however, because it does not show a 
relationship between the currently diagnosed mild 
degenerative changes of the back and any incident of service.  
Cornele, 6 Vet. App. at 62.  The only etiology shown for the 
veteran's current back complaints appears to be fibromyalgia 
that occurred after he was separated from service.  The 
medical evidence does not, therefore, raises a reasonable 
possibility as to the claim of whether the veteran's back 
disorder was incurred in or aggravated during service.  For 
that reason the Board finds that new and material evidence 
has not been received, and the claim of entitlement to 
service connection for a low back pain is not reopened.

D.	 Bilateral Knee Disorder

When examined for entry into service in July 1980, the 
veteran's lower extremities were normal and he was found 
qualified for active service.

The SMRs reflect his complaints of joint pain that included 
knee pain.  In October 1985 a SMR reflects normal bilateral 
knees.  During 1986 the SMRs describe complaints of multiple 
joint pain including knee pain.

When hospitalized from March to April 1987, physical 
examination was essentially normal.  While hospitalized, an 
orthopedic evaluation found significant focal findings.  It 
was noted that the veteran had chondromalacia of the left 
knee.  X-rays did not show evidence of degeneration.  Final 
diagnoses included chondromalacia of the left knee.  It was 
recommended that the veteran return to full duty.  At 
discharge it was noted that the veteran was extensively 
evaluated and in all major organ systems was found to have no 
significant pathology.

When examined for discharge in August 1987, the veteran's 
lower extremities were normal.  The examiner noted the 
veteran's complaints of swollen or pain joints and of his 
left leg being longer that the right.

The RO, in a May 1988 determination, denied the veteran's 
claim for service connection for bilateral knee disorder.  
The RO found at that time that there were unspecified knee 
complaints with no disease found in service.  The veteran, 
after notice, did not appeal the RO's decision, and it became 
final.

In June 2000, the RO received the veteran's request to reopen 
his claim.  The evidence of record at the time of the RO's 
August 2000 decision that declined to find that new and 
material evidence was submitted to reopen the claim for 
service connection for a bilateral knee disorder included VA 
medical records, dated from 1988 to 2000.

A May 1997 VA medical record indicates that the veteran 
complained of bilateral knee pain.  His history of acute knee 
injury was noted and a possible recurrent tear was diagnosed.

A February 1998 VA outpatient record indicates that the 
veteran had a past medical history of an anterior cruciate 
ligament (ACL) tear of the right knee that was surgically 
repaired in 1991.

In August 2000, the RO declined to find that new and material 
evidence was submitted to reopen the claim for service 
connection for a bilateral knee disorder.  The veteran was 
notified of the RO's determination and did not appeal the 
RO's action and it became final.

The August 2000 RO rating decision was final based upon the 
evidence then o
of record.  See Manio, Evans, Hodge, supra; see also 
38 C.F.R. § 3.156(a). 

As noted, an application to reopen the veteran's current 
claim was received by the RO in March 2002.  The evidence 
added to the record includes VA and non-VA medical records 
and examination reports, dated from 1988 to 2005, and the 
veteran's written statements in support of his claim.

Private medical records dated from July 1999 to June 2002 
reflect the veteran's complaints of right leg pain.  It was 
noted VA treated him for bulging discs, fibromyalgia, and 
chronic pain syndrome.  Examination of the left knee was 
normal.  The veteran had three well healed arthroscopic 
portal scars on the right knee.  The impression was old ACL 
tear equivocal meniscal tear.  Right knee arthroscopy was 
performed in October 1999.  Diagnoses were right knee lateral 
meniscal tear, old ACL chronic insufficiency.  In June 2000 
an orthopedist said the veteran had generalized non-specific 
symptoms.

An October 2001 private radiology record indicates that a MRI 
of the veteran's right knee was performed due his complaints 
of persistent pain after an injury three weeks earlier.  
Results revealed a complex tear of the body and posterior 
horn of the medial meniscus with associated meniscal cyst and 
probable chronic tear of the ACL. 

Private hospital records indicate that in November 2001, the 
veteran underwent right knee arthroscopic partial 
meniscectomy and simple chondroplasty of the patella.  The 
post operative diagnoses included right knee tear of the 
posterior horn of the medial meniscus, Grade 2 chondromalacia 
of the medial femoral condyle, and Grade 2 chondromalacia of 
the lateral facet of the patella.  

April 2002 VA medical records indicate mild degenerative 
joint disease of the right knee.

VA medical records dated in October 2003 indicate that the 
veteran was seen by an orthopedist for complaints of chronic 
left knee pain that developed a week earlier while he was 
hiking.  X-rays taken at the time showed a normal left knee.  
X-ray of the right knee showed joint effusion and small 
tissue calcification inferior to the lower pole of the 
patella.  

A March 2004 VA medical record indicates the veteran was 
examined by an orthopedist for complaints of right knee pain 
on which he had multiple operations.  His last injury 
occurred approximately six months earlier when a tree fell on 
his knee.  Upon examination, the physician reported that 
clinically, the veteran had an anterior cruciate ligament 
tear or an incompetent anterior cruciate ligament at the very 
least, thought consistent with a femoral avulsion injury.  
Medial compartment arthrosis and patellofemoral arthrosis and 
a medial meniscal complex tear were noted.    

A February 2005 VA medical record reflects that x-rays of the 
right and left knees showed varus deformity bilaterally.  The 
clinical impression was right knee ACL deficient knee with 
chronic instability and varus deformity of the right knee.

The VA and non VA treatment records reflecting diagnoses of 
right and left knee varus deformity and right knee ACL 
deficient knee are new, in that the evidence of record in 
August 2000 showed only a history of an ACL tear of the right 
knee.  The evidence is not material, however, because it does 
not show a relationship between the currently diagnosed knee 
pathology and any incident of service.  Cornele, 6 Vet. App. 
at 62.  In October 2003, the veteran reported left knee pain 
that he developed while hiking several weeks earlier, and 
that occurred after he was separated from service.  The 
service medical records are entirely negative for complaints 
or diagnosis of, or treatment for, a right knee problem and 
no current medical evidence attributes the veteran's right or 
left knee disorder to service.  The medical evidence does 
not, therefore, raises a reasonable possibility as to the 
claim of whether the veteran has a bilateral knee disorder 
that was incurred in or aggravated during service.  For that 
reason the Board finds that new and material evidence has not 
been received, and the claim of entitlement to service 
connection for a bilateral knee disorder is not reopened.


E. Bilateral Flat Feet, Low Back Pain, and Bilateral Knee 
Disorder

The evidence added to the file in the context of the attempt 
to reopen the claims of entitlement to service connection for 
bilateral flat feet, low back pain, and a bilateral knee 
disorder essentially fails to address the inadequacies of the 
appellant's claims at the time of the prior denials, in 1988, 
1998, and 2000.  In this respect, the additional evidence 
submitted does not suggest that the veteran had a low back or 
bilateral knee disorder due to service, or that his bilateral 
flat feet were aggravated in service, and the VA and non-VA 
medical records and medical reports do not support the 
appellant's contentions that such disorders were incurred in 
or related to his period of active service.

Here, as was the case at time of the RO's 1988, 1998, and 
2000 decisions, the medical evidence fails to demonstrate 
that the veteran has bilateral flat feet, low back pain, and 
a bilateral knee disorder as a result of active military 
service.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 2 Vet. App. 492, 
495 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West 142 F.3rd 1434 (Fed. Cir. 1998, cert denied, 119 S. 
Ct. 404 (1998); Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994).  Here, the veteran has not submitted any medical 
opinion or other medical evidence that supports his claims.  
The evidence now of record fails to show that the veteran 
currently has bilateral flat feet, low back pain, and a 
bilateral knee disorder related to his period of active 
military service.  Thus, if reopened, these claims would be 
denied.  38 U.S.C.A. §§ 1131, 5107(a); 38 C.F.R. § 3.303, 
3.304.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony, because as 
a layperson he is not competent to offer medical opinions.  
The U.S. Court of Appeals for Veterans Claims has made this 
clear in numerous cases.  See, e.g., Espiritu v. Derwinski, 2 
Vet. App. at 495; see also Routen v. Brown, supra.  There is 
no evidence showing, and the veteran does not assert, that he 
has had sufficient medical training to provide competent 
medical evidence as to the etiology of his claimed low back 
pain, and bilateral flat feet and knee disorders.  

Consequently, the Board finds that the evidence received 
since the July 1998 RO decision (regarding the claim for 
service connection for bilateral flat feet), and August 2000 
decision (regarding the claims for low back pain and a 
bilateral knee disorder) is cumulative and redundant of the 
evidence previously considered by the RO and does not raise a 
reasonable possibility of substantiating the claims for 
service connection for bilateral flat feet, a low back 
disorder, and bilateral knee pain to warrant reconsideration 
of the merits of the claim on appeal.  As the evidence 
received since the July 1998 and August 2000 RO decisions to 
deny service connection for bilateral flat feet, low back 
pain, and a bilateral knee disorder, respectively, is not new 
and material, it follows that the claims for service 
connection for bilateral flat feet, low back pain, a 
bilateral knee disorder may not be reopened.

III.	Service Connection for Heart and Eye Disorders, 
Hypertension, and IBS

A.	Factual Background

When examined for entry into service, in July 1980, the 
veteran's heart, eyes, and gastrointestinal systems were 
normal, his vision was reported as 20/20 in each eye for 
distant vision, and his blood pressure was 134/76.  He was 
found qualified for active service.

Service medical records are not referable to complaints or 
diagnosis of, or treatment for, IBS or a heart disorder.  A 
November 1985 SMR reflects the veteran's complaints of 
nervous chest pain.  Results of an electrocardiogram EKG) 
showed tachycardia and the provisional diagnosis was possible 
anxiety reaction.

The clinical records indicate that in April 1986, the 
veteran's blood pressure was 110/64.  When hospitalized in 
December 1986, his blood pressure was 124/88.  In May 1987, 
the veteran's blood pressure was 120/76. 

While hospitalized from March to April 1987, results of an 
ophthalmological consultation were that an eye examination 
was within normal limits.  At discharge, it was noted that 
the veteran was extensively evaluated and in all major organ 
systems was found to have no significant pathology.

When examined for separation in August 1987, the veteran's 
cardiovascular and gastrointestinal systems were normal.  His 
blood pressure was 110/82 and his vision was 20/20, in each 
eye for near and distant vision.  The examiner noted the 
veteran's complaints of eye trouble referred to an allergy to 
pollen and certain perfumes since September 1985.  His 
complaints of chest pain and shortness of breath referred to 
gland problems with no treatment sought.

Post service, VA and non VA medical records and examination 
reports, dated from 1988 to 2005, are associated with the 
claims file.  A February 1989 outpatient record indicates the 
veteran's blood pressure was 112/70.  A March 1989 VA 
outpatient consultation report indicates the veteran was 
referred to the mental hygiene clinic.  It was noted that he 
had hypertension and IBS.

The VA records indicate that in April 1994, results of an 
esophagogastroduodenoscopy (EGD) included gastroesophageal 
reflux disease (GERD).  

According to VA medical records, dated from June to November 
1994, the veteran was seen in the outpatient eye clinic for 
complaints associated with blepharitis or allergic 
conjunctivitis.  When initially seen in June, he complained 
of intermittent blurred vision for three weeks with a 
prolonged period of blurred vision for one day in his left 
eye.  His vision was 20/30 in each eye.  The assessment was 
blepharitis and allergic conjunctivitis.  Results of an 
October 1994 colonoscopy were normal.

A September 1995 VA medical record includes an assessment of 
fibromyalgia and IBS, by history.  The veteran's blood 
pressure was 141/78.

A March 1996 VA outpatient record indicates that the veteran 
had a history of gastrointestinal bleeding, thought probably 
related to alcohol intake.

According to a May 1996 VA outpatient record, the veteran was 
seen after an episode of chest pain with numbness and 
tingling in his fingers.  It was noted that he did not have a 
history of hypertension.

A May 1996 VA progress cardiology note indicates that results 
of an exercise stress test were negative and an EKG was not 
suggestive of ischemia.

A June 1997 VA outpatient record reflects slightly elevated 
blood pressure, with a reading of 141/94.

A January 1998 VA progress note reflects that the veteran was 
seen for complaints of a red dot at the lateral aspect of his 
eye.  An eye disorder was not diagnosed at that time.

A February 1998 VA outpatient record indicates the veteran 
had IBS since 1982.

An October 2000 private medical record indicates that the 
veteran had atypical chest pain, and underwent a left cardiac 
catherization.  Results showed no evidence of significant 
coronary artery disease with normal left ventricle systolic 
function.  

A June 2000 VA examination report reflects the veteran's 
history of peptic ulcer disease.  The veteran complained of 
melena, weight fluctuations, occasional constipation and 
diarrhea.  The pertinent diagnoses were history of peptic 
ulcer disease and ongoing symptoms consistent with GERD.

The veteran was privately hospitalized in October 2000 for 
complaints of intermittent chest pain, palpitations and 
associated shortness of breath.  He underwent left heart 
catherization, coronary angiogram and left ventriculogram, as 
well as an echocardiogram and EGD.  The discharge summary 
indicates that catherization showed no evidence of 
significant coronary artery disease and the EGD showed no 
significant abnormalities.  The discharge diagnoses included 
atrial fibrillation with rapid ventricular response, history 
of peptic ulcer with helicobacter pylori, unspecified 
psychiatric disorder and noncardiac chest pain.

Private cardiology treatment records, dated from November 
2000 to September 2001, indicate that in November 2000 the 
veteran complained of chest pain and atrial fibrillation.  
The records reflect a negative exercise EKG test with a good 
level of exertion.  Other test results were unable to exclude 
inferior ischemia.  According to December 2000 records, the 
veteran was seen for intermittent sub sternal chest 
discomfort.  Upon examination, the clinical impression was 
history of atrial fibrillation, poor compliance with 
medication, and fibromyalgia, stress testing that showed 
possible inferior ischemia.  In an addendum dated that day, 
results of the November 2000 catherization were reviewed and 
further catherization was not considered necessary.  

The private medical records further reveal that the veteran 
was evaluated again for chest pain in September 2001.  It was 
noted he had a history of normal coronary arteries.  The 
clinical impression was atypical chest discomfort and 
psychiatric abnormality.  The cardiologist opined that the 
veteran's chest discomfort was not secondary to ischemic 
heart disease as it was somewhat atypical and described as 
intermittent and sharp in his mid chest, and not associated 
with exercise.  A November 2001 record of an EKG showed 
normal sinus rhythm.

A January 2002 VA medical record indicates the veteran's 
medical problems included stage I hypertension.  

While hospitalized by VA in April 2002, the veteran was 
examined by an optometrist for complaints of left eye pain.  
In an April 2002 signed statement, the veteran reported a 
bilateral eye disorder and said he currently wore glasses.

A May 2002 VA examination report indicates that the veteran 
was evaluated for complaints associated with his service-
connected duodenal ulcer.  His blood pressure was 140/80.  
Pertinent diagnoses included essential hypertension.

A March 2004 VA outpatient orthopedic clinic record indicates 
that the veteran gave a history of fibromyalgia and multiple 
joint problems, with two myocardial infarctions, status post 
catherization.

According to a December 2004 VA medical record, the veteran 
experienced weekly episodes of abnormal stress for which a 
left cardiac catherization was scheduled in January 2005.  A 
January 2005 VA medical record shows no evidence of 
obstructive coronary artery disease with normal global 
systolic function.  The veteran was considered at low risk 
for a peri-operative ischemic event.  A January 2005 VA 
record indicates his blood pressure was 121/85.

B.	Legal Analysis

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and valvular heart disease or hypertension becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
CAVC's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. at 144; Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  This principle has been 
repeatedly reaffirmed by the Federal Circuit Court, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000) (to same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. at 495.  
See also Routen v. Brown, supra.

1. Heart Disorder

The veteran has contended that service connection should be 
granted for a heart disorder.  The record demonstrates that 
no heart disorder was found in service or on separation from 
service.  Moreover, while the record reflects the veteran's 
complaints of atypical chest pain, results of a cardiac 
catherization performed in October 2000 showed no evidence of 
significant coronary artery disease with normal left 
ventricle systolic function, and a January 2005 VA medical 
record also reported no evidence of obstructive coronary 
artery disease with normal global systolic function.  
Furthermore, the veteran has submitted no evidence to show 
that he currently has a heart disorder.  In short, no medical 
opinion or other medical evidence showing that the veteran 
currently has a heart disorder has been presented.  Rabideau 
v. Derwinski, 2 Vet. App. at 143.

2. Eye Disorder

The veteran has also contended that service connection should 
be granted for an eye disorder.  The record demonstrates that 
an eye disorder was not found in service or on separation 
from service, when his vision was 20/20 in each eye, for near 
and distance vision.  Moreover, on VA examinations after the 
veteran's separation from service, there was no showing that 
the veteran had eye disorder.  Furthermore, while April 2002 
VA medical records reflect the veteran's complaints of eye 
pain, the evidence does not show a diagnosed eye disorder, 
other than treatment for blepharitis (dry eyes).  In April 
2002, the veteran said he wore glasses.  However, refractive 
errors of the eye are considered to be congenital or 
developmental defects that are not subject to service 
connection.  See Terry v. Principi, 340 F.3d 1378, 1384 (Fed. 
Cir. 2003); 38 C.F.R. § 3.303(c) (2005).  In short, no 
medical opinion or other medical evidence showing that the 
veteran currently has an eye disorder has been presented.  
Rabideau v. Derwinski, 2 Vet. App. at 143.

3.	Hypertension

The veteran has contended that service connection should be 
granted for hypertension.  Although the evidence shows that 
the veteran currently has hypertension, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects that in August 1987, his blood 
pressure was 110/82 on separation from service and, while a 
March 1989 VA outpatient record indicates the veteran had 
hypertension, his blood pressure was reported as 112/70 the 
previous month, and the first post service clinical evidence 
of record of hypertension is from June 1997, when slightly 
elevated blood pressure was noted and his blood pressure 
reading was 141/94, nearly ten years after the veteran's 
separation from service.  In short, no medical opinion or 
other medical evidence relating the veteran's hypertension to 
service or any incident of service has been presented.

4.	Irritable Bowel Syndrome 

The veteran has contended that service connection should be 
granted for IBS.  The record demonstrates that no IBS was 
found in service or on separation from service.  Moreover, on 
the VA and non VA medical records, dated after the veteran's 
separation from service, do not show that the veteran had 
IBS.  Furthermore, the veteran has submitted no evidence to 
show that he currently has IBS.  In short, no medical opinion 
or other medical evidence showing that the veteran currently 
has IBS has been presented.  Rabideau v. Derwinski, 2 Vet. 
App. at 143.

5.	Heart and Eye Disorders, Hypertension and IBS

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, supra; Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted any medical opinion or other 
medical evidence that supports his claim. Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the appellant 
has a heart or eye disorder, hypertension or IBS, related to 
service or any incident thereof, nor may hypertension or a 
heart disorder be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(a); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
heart and eye disorders, hypertension, and IBS must be 
denied.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for PTSD is reopened, and 
the appeal is, to that extent, granted.

New and material evidence having not been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for bilateral flat feet is denied.

New and material evidence having not been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for low back pain is denied.

New and material evidence having not been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for a bilateral knee disorder is denied.

Service connection for a heart disorder is denied.

Service connection for a disorder of the eyes is denied.

Service connection for hypertension is denied.

Service connection for irritable bowel syndrome is denied. 
REMAND

The veteran seeks service connection for a psychiatric 
disorder, variously identified as anxiety with schizophrenia 
and bipolar disorder.  He also claims service connection for 
PTSD.  Service connection for PTSD currently requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2005).

In his May 2002 and December 2003 written statements in 
support of his claim, the veteran indicated that his 
stressful events in service involved his participation in 
aviation investigation and clean up.  The veteran's service 
performance records show that, from 1980 to 1982, his main 
occupational specialty in service was inspection dock team 
member, and he was assigned to the 3rd Equipment Maintenance 
Squadron (PACAF) at Clark Air Base in the Philippines.  His 
responsibilities involved look and fix phases of periodic, 
hourly post flight, pre flight and basic post fight 
inspections on F-4E/G aircraft.  From May 1986 to January 
1987, he was an F-4 dock chief-phase team member, assigned to 
the 51st Equipment Maintenance Squadron (PACAF) at Osan, Air 
Base, in Korea.  The veteran's duties involved performing as 
a member of the inspection team responsible for performing 
scheduled phase inspections on assigned F-4E aircraft. In the 
May 1986 to January 1987 performance report, the rater 
commented that the veteran was very instrumental in the 
investigation of the crash of RF-4C 71-0258 in October 1986 
and his assistance was appreciated by the investigation team.

In his written statements, the veteran maintains that he 
collected body parts in the course of the accident clean up, 
recalled the scent of burning flesh, was involved in five 
crashes, and pointed to his participation in the 
investigation of the October 1986 crash, as well as other 
crashes in the Philippines from 1981 to 1982, and in Korea, 
from 1986 to 1987.  However, it is unclear if the nature and 
scope of the veteran's responsibilities as an inspection 
member and dock chief required him to participate in the 
activities as he has alleged and exposed him to human 
remains.

The next question presented is whether such a stressor is 
clinically considered to be of sufficient severity to warrant 
a valid diagnosis of PTSD.  The descriptive definition of a 
stressor in the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders, 4th ed. (1994) 
(DSM-IV) provides that a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.

There appears to be some confusion and disagreement in the 
record regarding the veteran's diagnosed psychiatric 
disorder(s) and past medical history.  In conjunction with 
his claim for benefits, the veteran submitted his VA and non 
VA medical records, dated from 1988 to 2005, that include 
diagnoses of major depression (November 1999), adjustment 
disorder with anxious and depressed mood (April 2000), PTSD 
and bipolar disorder (May 2002 and November 2003), and 
adjustment disorder with mixed disturbance of emotions and 
conduct and PTSD (March 2005).

Here, the record does not include a VA examination, nor does 
it indicate that a PTSD diagnosis has been made pursuant to 
DSM-IV on the basis of a verified history of the veteran's 
in-service stressors.  See e.g., West v. Brown, 7 Vet. App. 
70, 77-78 (1994).  As a result, the Board is of the opinion 
that the veteran should be afforded a VA examination to 
determine the etiology of any psychiatric disorder found to 
be present.

The Board notes that in September 2005, the veteran's 
representative advised the RO of his current incarceration.  
It is unclear if the veteran remains incarcerated.  If so, it 
is noted that VA has an obligation to afford claimants for 
disability benefits a thorough, contemporaneous examination 
when necessary to evaluate a disability.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); Littke v. Derwinski, 1 
Vet. App. 90 (1990). This is so even if a veteran is 
incarcerated.  See Bolton v. Brown, 8 Vet. App. 185, 189-90 
(1995).

The United States Court of Veteran's Claims has addressed the 
issue of examinations for incarcerated veterans.  In Wood v. 
Derwinski, 1 Vet. App. 190 (1991), the court stated:"[w]e 
do, however, caution those who adjudicate claims of 
incarcerated veterans to be certain that they tailor their 
assistance to the peculiar circumstances of confinement.  
Such individuals are entitled to the same care and 
consideration given to their fellow veterans."  Id. at 193.

In Bolton v. Brown, 8 Vet. App. 185 (1995), the court held 
that, although the RO claimed an inability to get a fee-based 
physician to conduct an examination in the correctional 
facility, the record contains neither information concerning 
the efforts expended by the RO in that regard nor any 
explanation as to why a psychiatrist employed by the VA was 
not directed to perform the examination.  Thus, if the 
veteran is found to still be incarcerated, the Board would 
encourage the RO not to determine that he is unavailable to 
participate in a VA examination under regular conditions.  
See Wood, supra.  It may be that the prison medical staff has 
medical specialists available to conduct the requested 
examination.

Thus, due process mandates that the veteran's claims be 
REMANDED for the following actions:

1.	The RO should contact the Department of the 
Air Force, and any other appropriate 
federal agencies, and advise them that from 
1980 to 1982, the veteran's main 
occupational specialty was inspection dock 
team member, assigned to the 3rd Equipment 
Maintenance Squadron (PACAF) at Clark Air 
Base in the Philippines and, that from May 
1986 to January 1987, he was an F-4 dock 
chief-phase team member, assigned to the 
51st Equipment Maintenance Squadron (PACAF) 
at Osan, Air Base, in Korea.  The RO should 
request a complete description of what the 
normal and routine scope of job 
responsibilities were for an inspection 
dock team member and an aircraft crew chief 
stationed in the Philippines and Korea 
during that time.  In particular, it should 
be determined if airplane crash 
investigation and clean up were among such 
job responsibilities, and whether it was as 
likely as not that an inspection dock team 
member and an aircraft crew chief would be 
exposed to human remains after an air crash 
during the normal course of his duties.  

2.	After the above has been accomplished, then 
the RO should make arrangements for the 
veteran to be examined by a VA psychiatrist 
experienced in evaluating post-traumatic 
stress or other neuropsychiatric disorders 
to determine the diagnoses of any 
psychiatric disorder(s) that are found to 
be present.  The veteran's claims files 
should be made available to the examiner 
prior to the examination and the examiner 
is specifically requested to review the 
1986 and 1987 service medical records.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  

a.	The examiner should be advised that 
the veteran   maintains that in 
approximately October 1986 he was 
involved in the accident investigation 
clean up of a jet crash and collected 
body parts.

b.	The examiner should elicit as much 
detail as possible from the veteran as 
to such claimed stressor(s), e.g., 
locations, dates, and identities of 
individuals involved.  Then, pending 
verification of the veteran's exposure 
thereto, the examiner should consider 
the veteran's alleged in-service 
stressor(s) for the purpose of 
determining whether such stressor(s) 
was (were) severe enough to have 
caused the current psychiatric 
symptoms, and whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied by the in-
service stressors.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.

c.	If the veteran is found to have PTSD, 
the examiner is requested to identify 
the diagnostic criteria, including the 
specific stressor(s) supporting the 
diagnosis.

d.	If the veteran is found to have a 
psychiatric diagnosis other than PTSD, 
the examiner is requested to render an 
opinion as to whether it is at least 
as likely as not (i.e., at least a 50-
50 probability) that any such 
diagnosed psychiatric disorder was 
caused by military service, including 
discussion of the entries noted in the 
veteran's service medical records from 
1986 to 1987, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
The examiner is particularly requested 
to reconcile the veteran's other 
psychiatric diagnoses, e.g., mixed 
personality disorder (April 1987 in 
service), major depression (November 
1999), adjustment disorder with 
anxious and depressed mood (April 
2000), PTSD and bipolar disorder (May 
2002 and November 2003), and 
adjustment disorder with mixed 
disturbance of emotions and conduct 
and PTSD (March 2005).
						
NOTE:  The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against it

e.	A complete rationale should be given 
for all opinions and conclusions 
expressed.  The claims file must be 
made available to the examiner for 
review in conjunction with the 
examination, for a proper 
understanding of the veteran's medical 
history.  The examination report is to 
reflect whether such a review of the 
claims file was made.

3.  If the RO is unable to provide the VA 
examination due to the veteran's 
incarceration, it should provide documentation 
of its attempts to obtain medical examination, 
including any coordinating efforts with the 
prison medical staff.  See, e.g., Bolton, 
supra.  In other words, the RO should make 
certain that the record contains information 
concerning the efforts expended by the RO to 
provide the veteran with a psychiatric 
examination and any explanation as to why a VA 
examiner was not directed to perform the 
examination, or a prison medical specialist 
was unable to examine the veteran.

4.  Thereafter, the RO should readjudicate the 
appellant's claims for entitlement to service 
connection PTSD and for anxiety with 
schizophrenia and bipolar disorder.  If the 
benefits sought on appeal remain denied, the 
appellant should be provided with a SSOC.  The 
SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal since the August 2005 
SSOC.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


